 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 886
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702-382-4800
 5   Email: rick@wmllawlv.com
     Attorney for Nicole Lopez
 6
 7
                                                     UNITED STATES DISTRICT COURT
 8
                                                                 DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA, )
11                             )                                       CASE NO. 2:18-cr-00340-APG-VCF
          Plaintiff,           )
12                             )
                  vs.          )                                       STIPULATION TO CONTINUE
13                             )                                       SENTENCING HEARING
     NICOLE LOPEZ,             )                                       (FIRST REQUEST)
14                             )
          Defendants.          )
15                             )
16               IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
17   and through its attorney, NICHOLAS A. TRUTANICH, United States Attorney, through KEVIN
18   SCHIFF, Assistant United States Attorney; and Defendant NICOLE LOPEZ (“Ms. Lopez”), by and
19   through her counsel, RICHARD A. WRIGHT, ESQUIRE, Wright Marsh & Levy, that the sentencing
20   hearing currently scheduled for August 1, 2019, at 9:30 a.m., be vacated and set to a date and time
21   convenient to this Court, but no sooner than September 2, 2019.
22               The request for a continuance is based upon the following:
23               1.           The Defendant is currently in detention at the Nevada Southern Detention Center.
24   Ms. Lopez agrees with this request for a continuance.
25               2.           Counsel has engaged a psychologist to complete a thorough psychological evaluation
26   and the report will not be available until mid August.
27               3.           Ms. Lopez requests a continuance until September 2, 2019 so that she and her counsel
28   can prepare for sentencing, and submit a sentencing memorandum and supporting materials.


     J:\DEBBIE\PLEAD-2018\LOP/UN3\STIP CONT SENTENCING 1ST REQUEST
 1               4.           The parties agree to the requested continuance.
 2               5.           Additionally, denial of this request for continuance could result in a miscarriage of
 3   justice.
 4               6.           The additional time requested by this Stipulation is made in good faith and not for
 5   purposes of delay.
 6               7.           This is the first request for a continuance of the sentencing hearing.
 7               Dated this 30th day of July, 2019.
 8   WRIGHT MARSH & LEVY                                                 NICHOLAS A. TRUTANICH
                                                                         UNITED STATES ATTORNEY
 9
     BY         /s/ Richard A. Wright                                    BY /s/ Kevin Schiff
10         RICHARD A. WRIGHT, ESQUIRE                                      KEVIN SCHIFF
           Attorney for Nicole Lopez                                       Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2018\LOP/UN3\STIP CONT SENTENCING 1ST REQUEST   2
 1                                                   UNITED STATES DISTRICT COURT
 2                                                               DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA, )
 4                             )                                       CASE NO. 2:18-cr-00340-APG-VCF
          Plaintiff,           )
 5                             )
                  vs.          )
 6                             )                                       ORDER
     NICOLE LOPEZ,             )
 7                             )
          Defendants.          )
 8                             )
 9               Based on the Stipulation of the parties, the Court hereby continues the sentencing of
10   Defendant Nicole Lopez in this matter. The ends of justice served by granting said continuance
11   outweigh the best interest of the public and the Defendant in a speedy sentencing, since the failure
12   to grant said continuance would be likely to result in a miscarriage of justice, would deny the parties
13   herein sufficient time and the opportunity within which to be able to effectively and thoroughly
14   prepare for sentencing, taking into account the exercise of due diligence.
15               IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
16                                                                           September 17
     scheduled for August 1, 2019 at 9:30 a.m., be vacated and continued to ________________,
17             2:00
     2019, at __________ p.m. in Courtroom 6C.
18                           30th day of ______________,
                 DATED this _______        July          2019.
19
                                                                             _______________________________________
20                                                                           ANDREW P. GORDON
                                                                             United States District Court Judge
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2018\LOP/UN3\STIP CONT SENTENCING 1ST REQUEST       3
